The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 11/27/20, in which Claims 1-20 are presented for examination of which Claims 1 and 11 are in independent form.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5, 9-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cram et al. (Cram; US 2007/0268119) in view of Maxwell et al. (Maxwell; US 2019/0248286).
Regarding Claim 1, Cram discloses a child safety system for a vehicle for alerting a driver about the presence of a child in the vehicle when the door of the vehicle is opened (Abstract), the system comprises:
a inside child seat 5);

a speaker for audio alert (25 of Fig 3; [0028] alarm device comprises an audio speaker), a light source for visual alert ([0034] light display…to provide an accompanying visual display to the audio alarm), and a battery ([0029], [0033] batteries); and 
a magnetic door switch (40 of Fig 4) configured to detect an open state and a close state of a driver's side door of the vehicle ([0030] alarm sounds from base unit 20 whenever the driver's door opens and breads the connection between actuator magnet 40 and base magnet 30), the magnetic door switch electrically coupled to base unit ([0029] the alarm device battery compartment, speaker 25, base magnet 30, and actuator magnet 40 may be contained in either housing unit).
Cram does NOT specify a plurality of weight sensor pads removably installed, nor a splitter electrically connecting the weight sensor pads with a central unit.
In the same field of endeavor, Maxwell discloses a device which can be readily installed into a vehicle in order to provide a reminder to a caregiver that there is a child, handicapped person, pet, or other item in the vehicle which needs to be removed when he/she exits the vehicle. The invention also provides the same protection for additional occupants. Additionally, the invention includes a provision for an alarm if the child frees himself from his seat while the caregiver is still in his or her seat.
Maxwell discloses a child safety system for a vehicle for alerting a driver about the presence of a child in the vehicle when the door of the vehicle is opened (Abstract), the system comprises: a plurality of weight sensor pads (2, 102 of Fig 1) each configured to be removably installed ([0027] the system can be easily removed from one vehicle and installed in another) in a different seat of a vehicle ([0033] child seat pad 2 and child seat pad 102); a splitter (Claim 14 controller has additional jacks to accommodate the use of sensors [a splitter is defined as a device that has two or more ports at one of its ends; therefore the jacks on the controller read on a splitter]) electrically connecting the plurality of weight sensors with a central unit (1 of Fig 1 controller), the central unit comprises: a speaker for audio alert (201 of Fig 1 alarm, beeper, voice message), a light source for visual alert (304 indicator light), and a battery ([0016] battery).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cram with Maxwell using a plurality of weight sensor pads and a splitter in order to provide simplicity, ease of use, portability, versatility, and economy to the system, as suggested by Maxwell ([0041]).

Regarding Claim 2, Cram doesn’t specify the hook and loop is on the pad per se, but teaches an antenna (15) as part of the weight sensor pad (5) and teaches a hook and loop for the antenna (15), which is connected to the weight sensor pad, to be attached to the seat of the vehicle ([0024]).
	Therefore it would have been obvious to use the hook and loop for attaching the sensor pad to the seat as the antenna is connected to the sensor pad, in order to provide readily available components for securing the pads to the seat in an efficient manner.
	Maxwell teaches weight sensor pads attached to seats in the vehicle ([0033])


Regarding Claim 4, Maxwell discloses the splitter comprises a plurality of ports for removably connecting each of the plurality of weight sensor pads (Claim 14).

Regarding Claim 5, Maxwell discloses at least two weight sensor pads are coupled to at least two seats ([0034]), wherein at least one seat is an infant seat ([0014]).

Regarding Claim 9, Cram discloses the speaker, the light source, indicates low battery status).
	Maxwell teaches the speaker, the light source, the plurality of weight sensor pads, are powered by the battery in the central unit ([0016], [0047]).

9>Regarding Claim 10, Cram discloses 
Maxwell discloses the central unit further comprises a switch to select between a vehicle's electrical system and the battery for powering the speaker, the light source, the plurality of weight sensor pads (the system can automatically switch between auxiliary power and the internal battery [0038] Failing to having been plugged in to the auxiliary power, the unit will still operate on its own internal battery, [0047] in the event that auxiliary power is employed, the on/off switch [305] of the unit is overridden, and the internal battery may be being recharged ).

Regarding Claim 11, Cram discloses a vehicle (Abstract) comprising: 
a 

a speaker for audio alert (25), a light source for visual alert ([0034]), and a battery ([0029], [0033]); and 
a magnetic door switch (40) coupled to a driver's side door of the vehicle and configured to detect opening of the door, the magnetic door switch electrically coupled to
Cram does NOT specify a plurality of weight sensor pads removably installed nor a splitter electrically connecting the weight sensor pads with a central unit.
Maxwell also discloses a child safety system for a vehicle for alerting a driver about the presence of a child in the vehicle when the door of the vehicle is opened (Abstract), the system comprises: a plurality of weight sensor pad (2, 102 of Fig 1) each configured to be removably installed ([0027] the system can be easily removed from one vehicle and installed in another) in a different seat of a vehicle ([0033] child seat pad 2 and child seat pad 102); a splitter (Claim 14 controller has additional jacks to accommodate the use of sensors [a splitter is defined as a device that has two or more ports at one of its ends; therefore the jacks on the controller read on a splitter]) electrically connecting the plurality of weight sensors with a central unit (1 of Fig 1 controller), the central unit comprises: a speaker for audio alert (201 of Fig 1 alarm, beeper), a light source for visual alert (304 indicator light), and a battery ([0016] battery).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cram with Maxwell using a plurality of weight sensor pads and a splitter in order to provide simplicity, ease of use, portability, versatility, and economy, as suggested by Maxwell ([0041]).

Regarding Claim 12, Cram teaches an antenna (15) as part of the weight sensor pad (5) and teaches a hook and loop for the antenna (15), which is connected to the weight sensor pad, to be attached to the seat of the vehicle ([0024]), wherein at least one seat of the plurality of seats is an infant seat (Abstract).	
	Therefore it would have been obvious to use the hook and loop for attaching the sensor pad to the seat as the antenna is connected to the sensor pad, in order to provide readily available components for securing the pads to the seat in an efficient manner.
	Maxwell teaches a weight sensor pads attached to seats in the vehicle ([0033]).

12>Regarding Claim 13, Cram discloses the weight sensor pad is waterproofed ([0025]).
Maxwell also discloses a plurality of weight sensor pads (2, 102 of Fig 1).

13>Regarding Claim 14, Maxwell discloses a plurality of ports that removably connect the plurality of weight sensor pads (Claim 14).

14>Regarding Claim 15, Maxwell discloses at least two weight sensor pads are coupled to at least two seats ([0033]).

Regarding Claim 19, Cram discloses the speaker, the light source, indicates low battery status).
	Maxwell teaches speaker, the light source, the plurality of weight sensor pads, are powered by the battery ([0016], [0047]).

19>Regarding Claim 20, Cram discloses the central unit further comprises 
Maxwell discloses the central unit further comprises a switch to select between a vehicle's electrical system and the battery for powering the speaker, the light source, the plurality of weight sensor pads (the system can automatically switch between auxiliary power and the internal battery [0038] Failing to having been plugged in to the auxiliary power, the unit will still operate on its own internal battery, [0047] in the event that auxiliary power is employed, the on/off switch [305] of the unit is overridden, and the internal battery may be being recharged ).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cram and Maxwell, further in view of Pham (US 2018/0315292).
Regarding Claim 3, Cram doesn’t disclose the light source is a strobe light coupled to a dashboard of the vehicle and the central unit enclosing the speaker is installed under seat of the vehicle.
In the same field of endeavor, Pham discloses an alarm system for a child left behind in a vehicle. Pham discloses strobe light coupled to a dashboard ([0028] The strobe light 125, which is mounted on the dashboard 225).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cram with Pham using a strobe light on the dashboard in order to provide a reliable alarming system that can readily catch the attention of a driver, as suggested by Pham ([0004], [0028]).
Pham does NOT specify a speaker underneath the child seat.
Maxwell teaches a portable control unit which includes the speaker ([0034] beeper 201 of Fig 1; [0050] The basic unit (which consists of the controller [1], the child pad[2], the driver pad [3], and connecting wires [303]) is portable and versatile).  The portable control unit could readily be placed under the child seat.
Therefore it would have been obvious to use the hook and loop for attaching the sensor pad to the seat as the antenna is connected to the sensor pad, in order to provide convenient placement for the controller as it is wired to the pads that are already placed with the car seat.
Maxwell discloses the claimed invention except for the speaker under the seat.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the control unit with speaker under the seat, since it has been held that rearranging parts of an invention involves only routine skill in the' art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Perez (US 2007/0052529) discloses an alarm system incorporated into a motor vehicle for warning of an unattended condition associated with an occupant left within the vehicle. The vehicle includes a first seating location and a second seating location.
b.	Wall, II et al. (US 2014/0361889) discloses an electronic system for monitoring the occupancy of a vehicle seat to alert of an abandoned child includes a pressure sensing pad, that is placed atop a vehicle seat under an infant or child safety car seat and control module that interacts with a wireless device or FOB.
c.	Scarborough et al. (US 2016/0049061) discloses a system for detecting the presence of a mammal, such as a child, inside a vehicle which is experiencing extreme temperatures. The system initiates one or more alarms such that a passersby, the authorities, the driver, contacts, or the like can rescue the child before harm can occur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685